J   -A04012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.K.K.-W., A            :   IN THE SUPERIOR COURT OF
MINOR APPEAL OF R.G. AND E.G.,                        PENNSYLVANIA
KINSHIP PARENTS




                                            :   No. 1891 EDA 2019


                 Appeal from the Order Entered June 5, 2019
             inthe Court of Common Pleas of Philadelphia County
             Juvenile Division at No(s): CP-51-AP-0000831-2016
BEFORE:      PANELLA, P.J., STRASSBURGER, J.* and COLINS, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED APRIL 20,                  2020
        I join the learned Majority.   Had I been the   trial judge, I might well

have reached the opposite result.         However, given this Court's highly

deferential standard of review, I am constrained to affirm.

        Judge Colins joins this concurring memorandum.




*   Retired Senior Judge assigned to the Superior Court.